DETAILED ACTION
Prosecution is reopened
1	Upon further review and consideration based on the Notice of Panel Decision on May 16, 2022 from Pre-Appeal Brief Request for Review filed on April 20,2022 , the prosecution is reopened. Exparte prosecution is resumed. New grounds of rejection have been identified, a new reference has been identified, a new rejection is warranted, an unaddressed issue has been identified, etc. etc. 
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 14 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa et al. (US 2019/0008751 A1).
Mustafa et al. (US’ 751 A1) teaches a dry shampoo composition provided as an aerosol (see page 2, paragraph, 0019), wherein the dry shampoo composition comprising an aqueous carrier (aqueous liquid phase) comprising 40% to about 65% water which is overlapped with the claimed percentage amount and should have similar viscosity based on the overlapped percentage amount of the aqueous carrier as claimed in claims 1 and 16 (see page 4, paragraphs, 0053-0054), wherein the dry shampoo composition also comprises starch powder (solid phase) include di-starch phosphate and wherein the starch presents in the amount of 14 to 20 wt. % which is overlapped with the claimed range as claimed in claims 1 and 14 (see page 2, paragraphs, 0015-0019) and a propellant includes isobutane, propane and butane in the amount of 20 to 40% as claimed in claims 1 and 15 (see page 1, paragraphs, 0010 - 0013), wherein the dry shampoo also comprises alcohols that include ethanol in the amount up to about 15 wt.% as claimed in claims 2 and 3 (see page 4, paragraph, 0055), phenoxyethanol (stabilizer) in the amount of 0.01 to about 1 wt.% as claimed in claims 4 and 5 (see page 5, paragraphs, 0060-0063), cocamidopropyl betaine as an amphoteric surfactant in the amount of 0.7 wt. % to about 4 wt.% as claimed in claims 8 and 9 (see 3, paragraphs, 0043-0046), wherein the dry shampoo composition also comprises perfume (fragrance) and preservatives as claimed in claim 10 (see page, 5, paragraph, 0060) and conditioning agents in the amounts of about 1% to about 5 wt. % as claimed in claim 6 (see page 5, paragraphs, 0061 and 0064). Mustafa et al. (US’ 751 A1) further, teaches a method for shampooing hair wherein the method includes the step of dispersing an aerosol dry shampoo onto hair and an aerosol dispersing system including an aerosol container as a device suitable to dispense the aerosol dry shampoo composition as a foam to the hair as claimed in claims 17-20 (see page 1, paragraphs, 0006 and 0014 and page 6, paragraph, 0078). Mustafa et al. (US’ 751 A1) teaches a dry shampoo composition provided as an aerosol similar to those claimed and thus, the person of the ordinary skill would expect such a dry shampoo composition have similar property including viscosity, density and delivering rate as those claimed in claims 16, 17 and 19. 
The instant claims differ from the teaching of Mustafa et al. (US’ 751 A1) by reciting a rise-free shampoo composition comprising ingredients with the claimed percentage amounts that overlapped with the percentage amounts taught by Mustafa et al. (US’ 751 A1).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of these ingredients in the shampoo composition so as to get the maximum effective amounts. The person of ordinary skill in the art would expect such a shampoo composition to have the similar properties to those claimed, absent unexpected results.
4	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa et al. (US 2019/0008751 A1) in view of Hammer (US 2012/0282190 A1).
	The disclosure of Mustafa et al. (US’ 751 A1) as provided above, does not teach or disclose a cooling agent menthol in the claimed amount as claimed in claims 11 and 12.
	Hammer (US’ 190 A1) in analogous art of dry shampoo formulation, teaches a dry shampoo composition comprising menthol as cooling agent in the amount of 0.01% to 5% that covered the claimed percentage amounts as claimed in claims 11 and 12 (see page 2, paragraph, 0015 and page 3, paragraph, 0020). 
	Therefore, in view of the teaching of Hammer (US’ 190 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the shampoo composition of Mustafa et al. (US’ 751 A1) by incorporating additives include menthol as the cooling agent as taught by Hammer (US’ 190 A1) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Hammer (US’ 190 A1) that refers to the additive components known to those of ordinary skill in the art (see page 2, paragraph, 0015), and, thus, the person of the ordinary skill in the art would expect such a shampoo composition to have similar property to those claimed, absent of unexpected results.    
  Allowable Subject Matter
5	Claims 7 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record do not teach or disclose rinse-free shampoo formulations comprising PEG-8 dimethicone as a conditioning agent as claimed in claim 7 and PEG-40 hydrogenated castor oil in the claimed amount as claimed in claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761